Citation Nr: 0906511	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  04-15 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependant's Educational Assistance (DEA).

3.  Entitlement to non-service connected death pension.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel





INTRODUCTION

The Veteran had active service from November 1945 to January 
1947.  He died on February [redacted], 2000.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the benefits sought on 
appeal. 

The Board also notes that the appellant requested a hearing.  
The request for a hearing was withdrawn in a letter dated in 
April 2004.  Therefore, no additional action in this regard 
is required.  See 38 C.F.R. § 20.704(e) (2008).


FINDINGS OF FACT

1.  The Veteran died on February [redacted], 2000, the cause of death 
listed on his death certificate was cardiac respiratory 
arrest due to sepsis, pneumonia and hypotension.  Additional 
contributory causes to his death were arteriosclerotic heart 
disease, chronic respiratory failure, semi coma, quadriplegia 
and status post intracranial hematoma.

2.  At the time of his death, service connection for disease 
or disability was not in effect and the cause of the 
Veteran's death is in no way service related.

3.  The appellant is currently incarcerated.





CONCLUSIONS OF LAW

1.  There was no disability incurred in or aggravated by 
service that caused or materially contributed to the cause of 
the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2008). 

2.  The criteria for entitlement to DEA benefits under 
Chapter 35, Title 38, United States Code, are not met.  38 
U.S.C.A. §§ 3500, 3501(a)(1) (West 2002); 38 C.F.R. §§ 3.807, 
21.3020, 21.3021 (2008).

3.  There is no legal eligibility for an award of VA death 
pension benefits to the appellant.  38 U.S.C.A. §§ 1505a, 
5313B (West 2002); 38 C.F.R. § 3.666 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection for the Cause of the Veteran's Death 

Pertinent Laws and Regulations

Generally, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

In addition, certain chronic diseases may be presumed to have 
been incurred during service if they first become manifest to 
a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2008).  The service-connected disability 
will be considered the primary cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2008).  The service-connected disability will be considered 
a contributory cause of death when it contributed so 
substantially or materially to death that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1) (2008).  
The debilitating effects of a service-connected disability 
must have made the decedent materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 4.3 (2007).  In 
Gilbert v. Gerwinski, 1 Vet. App. 49, 54 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran served during World War II and peacetime.  The 
appellant argues that service connection for the cause of the 
Veteran's death is warranted because the Veteran's death is 
directly related to his service.

After carefully reviewing and weighing the evidence, the 
Board finds that the requirements for entitlement to service 
connection for the cause of the Veteran's death have not been 
met.  At the outset, the Board notes that the evidence of 
record establishes that the cause of the Veteran's death in 
February 2000 was cardiac respiratory arrest due to sepsis, 
pneumonia and hypotension.  Additional contributory causes to 
his death were arteriosclerotic heart disease, chronic 
respiratory failure, semi coma, quadriplegia and status post 
intracranial hematoma.  Service connection was not in effect 
for any of these disabilities.

As the Veteran was not service-connected for any disabilities 
at the time of his death, the Board will consider the 
question of whether any disorder, which caused the Veteran's 
death, was incurred in or aggravated by service.  A review of 
the relevant clinical evidence of record, including the 
service treatment records, does not contain any evidence, 
which would lead to a conclusion that service connection for 
hypotension due to pneumonia due to sepsis resulting from 
cardiac respiratory arrest is warranted.  The Veteran's 
service treatment records contain no evidence of diagnosis or 
treatment for a heart or respiratory condition, or any other 
pertinent physical or neurological ailment.  Thus, the cause 
of the Veteran's death did not have its onset in service.

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities when manifested to a 
compensable degree within the initial post-service year.  38 
C.F.R. §§ 3.307, 3.309(a) (2008).  There is no evidence to 
show that the Veteran presented with any heart or 
neurological problems within a year of discharge from 
service.  Therefore, the cause of the Veteran's death cannot 
be service connected on a presumptive basis. 

In addition, there is no competent evidence that provides any 
basis for establishing a link between the cause of the 
Veteran's death and his military service.  The post service 
medical reports are completely negative in this regard.  No 
physician has indicated that heart, respiratory, neurological 
abnormalities or quadriplegia, which caused the Veteran's 
death, is related to service.  See Private treatment reports 
dated from 1984 to 1987.

Accordingly, the competent and credible evidence fails to 
show that the cause of the Veteran's death had its onset in 
service, became manifest to a compensable degree within a 
year after service, or is in any way related to service.  

While the Board does not doubt the sincerity of the 
appellant's beliefs that the Veteran's death was somehow 
attributable to his service, there is simply no persuasive 
medical evidence of record supporting this allegation.  As a 
layperson, the appellant simply does not have the necessary 
medical training and/or expertise to make this determination 
herself.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Because of this, her allegations, alone, are of no 
probative value to substantiating them.

Based on the foregoing, a preponderance of the evidence is 
against the appeal, and it must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107.




II.  Dependant's Educational Assistance

As discussed above, the Veteran did not die as the result of 
a service-connected disability.  Therefore, basic eligibility 
to DEA is denied as a matter of law.  In pertinent part, 
Chapter 35, Title 38, United States Code extends the VA 
educational program to surviving spouses of Veterans who died 
of service-connected disabilities and to the surviving spouse 
of a Veteran who, when he died, had a service-connected total 
disability that was permanent in nature.  See 38 U.S.C.A. §§ 
3500, 3501(a)(1) (West 2002); 38 C.F.R. §§ 3.807, 21.3021 
(2008).  Here, such is not the case.

III. Non-Service Connected Disability Pension

The appellant's claim for pension benefits is also denied as 
a matter of law.  She is currently incarcerated at Central 
California Women's Facility.  No pension under public or 
private laws administered by the Secretary shall be paid to 
or for an individual who has been imprisoned in a Federal, 
State, or local penal institution as a result of conviction 
of a felony or misdemeanor for any part of the period 
beginning 61 days after such individual's imprisonment begins 
and ending when such individual's imprisonment ends.  38 
U.S.C.A. § 1505(a); 38 C.F.R. § 3.666; see also Lanham v. 
Brown, 4 Vet. App. 265 (1993).

IV.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), Court held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.

Certain additional VCAA notice requirements may attach in the 
context of a claim for Dependency Indemnity and Compensation 
benefits based on service connection for the cause of death.  
Generally, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  In addition, 
the content of the section 5103(a) notice letter will depend 
upon the information provided in the claimant's application.  
Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim. As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Board concludes that the appellant has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the appellant in June 2005.  The letter 
notified the appellant of what information and evidence must 
be submitted to substantiate the claims for service 
connection for the cause of the Veteran's death, pension 
benefits, and DEA.  The appellant was informed of what 
information and evidence must be provided and what 
information and evidence would be obtained by VA.  She was 
also told to inform VA of any additional information or 
evidence that VA should have, and was told to submit evidence 
in support of her claim to the RO.  The content of the letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  While the notice was received after 
the claim was adjudicated, the Board has determined that the 
appellant has not been prejudiced in this regard, as her 
claim was readjudicated in December 2008.

The appellant was not provided with notice of elements (4) 
and (5) (degree of disability and effective date).  However, 
notwithstanding this lack of Dingess notice on elements (4) 
and (5), the Board determines that the appellant is not 
prejudiced, because she had a meaningful opportunity to 
participate effectively in the processing of her claims.  As 
noted above, the appellant was provided with notice of what 
type of information and evidence was needed to substantiate 
her claims.  Further, as discussed in detail above, a 
preponderance of the evidence is against the claim for 
service connection for the cause of the Veteran's death and 
the other claims are denied as a matter of law.  Therefore, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  For these 
reasons, it is not prejudicial to decide this appeal.

In addition, the Board finds that the requirements of Hupp 
were substantially complied with, as the Veteran was not 
service-connected for any disability at the time of his 
death.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In any event, and as an aside, as to the appellant's other 
claims, non-service connected pension benefits and DEA, the 
VCAA does not apply.  The United States Court of Appeals for 
Veterans Claims (Court) has held that when the interpretation 
of a statute is dispositive of the issue on appeal, neither 
the duty to assist nor the duty to notify provisions of the 
VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231- 32 
(2000).

The Board finds that the duty to assist has been satisfied.  
All available copies of the Veteran's service treatment 
records are associated with the claims file.  The death 
certificate is also associated with the claims folder. 

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  However, merely filing a claim for benefits and 
showing a current illness does not trigger these duties.  
VA's duty to provide a medical examination is not triggered 
unless the record contains competent evidence that the 
claimed disability began during service or within an 
applicable presumptive period, and evidence of an association 
between the claimed disability and that event, illness or 
injury in service.  38 U.S.C.A. § 5103A; McLendon v. 
Nicholson, 20 Vet. App. 79, 80 (2006).  In this case, there 
was no evidence of respiratory problems, sepsis or 
hypotension while the Veteran was in service or evidence of 
an association to service.  The information and competent 
medical evidence of record, as set forth and analyzed above, 
contains sufficient competent medical evidence to decide the 
claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003) (there must be some evidence of a 
causal connection between the alleged disability and the 
Veteran's military service to trigger VA's obligation to 
secure a medical opinion pursuant to 38 U.S.C.A. § 5103A(d)).  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
appellant in substantiating her claims.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist her in the development of the claims.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102 (2007); Dingess v. Nicholson, 19 Vet. App. 
473 (2006), Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.

Entitlement to DEA is denied.

Entitlement to non-service connected death pension is denied.



____________________________________________
 C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


